Exhibit 99.1 First Connecticut Bancorp, Inc. Announces Third Quarter 2012 Results Farmington, Connecticut, October 31, 2012 – First Connecticut Bancorp, Inc. (the “Company”) NASDAQ Global Market: “FBNK”, the holding company for Farmington Bank (the “Bank”), reported a net loss of $1.1 million or ($0.07) per diluted share for the quarter ended September 30, 2012 compared to net income of $1.0 million or $0.06 per diluted share for the quarter ended September 30, 2011. Excluding stock compensation expense related to awards made under the 2012 Stock Incentive Plan (the “Plan”) of $3.3 million ($2.3 million net of taxes) and a loss on the sale of non-strategic properties of $394,000 ($295,000 net of taxes), net income would have been $1.5 million or $0.09 per diluted share for the quarter ended September 30, 2012.Of the $3.3 million stock compensation expense, $3.0 million resulted from 20% vesting of the Plan awards during the quarter ended September 30, 2012. “While reporting a loss due to the implementation of the shareholder approved stock incentive plan and disposal of our former operations center, our normalized income and strong loan growth reflects the direct result of the strategic investments in our markets,” stated John J. Patrick, Jr., First Connecticut Bancorp’s Chairman, President & CEO. “Furthermore we are pleased to be named the number one ranked Small Business Administration lender in Connecticut for SBA’s fiscal year ended September 30, 2012. In addition we anticipate opening our 19th and 20th branch locations in South Windsor, CT in November and Newington, CT in early 2013.” Financial Highlights · We divested non-strategic properties during the quarter which will generate cost savings of approximately $300,000 annually. · Strong loan growth continued as total loans increased $69.5 million or 5% during the quarter ended September 30, 2012 and have increased $189.8 million or 15% since December 31, 2011. · Net interest income increased $588,000 or 5% for the quarter ended September 30, 2012 as a result of strong organic loan growth compared to the quarter ended June 30, 2012. · Checking accounts grew by 4% or 1,282 net new accounts for the quarter ended September 30, 2012 compared to the quarter ended June 30, 2012. · Asset quality continues to improve as non-performing loans totaled $13.2 million or 0.88% of total loans at September 30, 2012 compared to $13.5 million, or 0.94% of total loans at June 30, 2012.Net charge-offs totaled $222,000, or 0.06% of average loans outstanding (annualized) for the quarter ended September 30, 2012 as compared to net charge-offs of $320,000, or 0.09% of average loans outstanding (annualized) for the quarter ended June 30, 2012. · We paid a cash dividend of $0.03 per share on September 17, 2012. This marks the fourth consecutive quarter we have paid a dividend since First Connecticut Bancorp, Inc. became a public company on June 29, 2011. Earnings Summary Third quarter 2012 compared with second quarter 2012 Excluding stock compensation expense related to the Plan of $3.3 million and the loss on the sale of non-strategic properties of $394,000, net income would have been $1.5 million, an increase of $646,000 or 78% compared to the quarter ended June 30, 2012.Improved results were primarily due to an increase in net interest income and a decrease in the provision for loan losses. Net interest income for the quarter ended September 30, 2012 increased $588,000 to $13.4 million compared to $12.8 million for the quarter ended June 30, 2012 primarily as a result of our strong organic loan growth.Net interest margin decreased 4 basis points to 3.28% for the quarter ended September 30, 2012 compared to 3.32% for the quarter ended June 30, 2012.The yield on average interest-earning assets decreased 7 basis points to 3.86% for the quarter ended September 30, 2012 from 3.93% for the quarter ended June 30, 2012 reflecting lower yields on loans and investments.The yield on average interest-earning liabilities decreased 4 basis points to 0.77% for the quarter ended September 30, 2012, reflecting lower funding costs. Provision for loan losses was $215,000 for the quarter ended September 30, 2012 compared to $520,000 for the quarter ended June 30, 2012.The decrease in the provision was primarily due to positive credit migration of the loan portfolio and $8.1 million in payoffs of loans rated special mention in the resort portfolio during the quarter.The provision recorded was based upon management’s analysis of the allowance for loan losses as of September 30, 2012. Noninterest income increased $167,000 or 8% to $2.1 million for the quarter ended September 30, 2012 compared to $2.0 million for the quarter ended June 30, 2012 primarily due to a $256,000 increase in gain on sale of fixed-rate residential mortgage loans due to an increase in our secondary market residential lending program. Noninterest expense, excluding $3.3 million stock compensation expense related to the Plan and $394,000 loss on the sale of non-strategic properties, would have been $13.3 million for the quarter ended September 30, 2012 compared to $13.1 million for the quarter ended June 30, 2012.Salaries and employee benefits increased $2.6 million to $10.2 million compared to $7.6 million for the quarter ended June 30, 2012.The increase was primarily due to $2.3 million in employees’ stock compensation expense incurred related to the Plan.Other operating expenses increased $1.4 million to $3.7 million compared to $2.3 million for the quarter ended June 30, 2012.The increase was primarily due to director’s stock compensation expense totaling $977,000 related to the Plan and a $394,000 loss on the sale of non-strategic properties. Income taxes decreased $812,000 resulting in a tax benefit of $519,000 for the quarter ended September 30, 2012 compared to a tax expense of $293,000 for the quarter ended June 30, 2012. Third quarter 2012 compared with third quarter 2011 Excluding stock compensation expense related to the Plan of $3.3 million and the loss on the sale of non-strategic properties of $394,000, net income would have been $1.5 million, an increase of $434,000 or 42% compared to the quarter ended September 30, 2011.Improved results were primarily due to an increase in net interest income and noninterest income. Net interest income increased $1.4 million or 12% to $13.4 million for the quarter ended September 30, 2012 compared to $12.0 million for the quarter ended September 30, 2011, driven by loan growth and lower funding costs.Net interest margin increased 29 basis points to 3.28% for the quarter ended September 30, 2012 compared to 2.99% for the quarter ended September 30, 2011.The yield on average interest-earning assets increased 21 basis points to 3.86% for the quarter ended September 30, 2012 from 3.65% for the quarter ended September 30, 2011 due to total average loans increasing $267.4 million or 22% to $1.5 billion and federal funds decreasing $243.4 million or 96% to $10.3 million compared to the quarter ended September 30, 2011.The yield on average interest-earning liabilities decreased 10 basis points to 0.77% for the quarter ended September 30, 2012 reflecting lower funding costs. Provision for loan losses was $215,000 for the quarter ended September 30, 2012 compared to $300,000 for the quarter ended September 30, 2011. The decrease in the provision was primarily due to positive credit migration of the loan portfolio and $8.1 million in payoffs of loans rated special mention in the resort portfolio during the quarter.The provision recorded was based upon management’s analysis of the allowance for loan losses as of September 30, 2012. Noninterest income increased $417,000 or 24% to $2.1 million for the quarter ended September 30, 2012 compared to $1.7 million for the quarter ended September 30, 2011.Gain on sale of fixed-rate residential mortgage loans increased $403,000 or 142% to $687,000 compared to $284,000 for the quarter ended September 30, 2011 due to an increase in our secondary market residential lending program.Bank owned life insurance income increased $149,000 reflecting the purchase of additional insurance within the past twelve months offset by a decrease in other noninterest income of $148,000. Noninterest expense, excluding $3.3 million stock compensation expense related to the Plan and $394,000 loss on the sale of non-strategic properties, would have been $13.3 million for the quarter ended September 30, 2012, an increase of $1.3 million compared to $11.9 million for the quarter ended September 30, 2011.Salaries and employee benefits increased $3.2 million to $10.2 million compared to $7.1 million for the quarter ended September 30, 2011.The increase was due to $2.3 million of employees’ stock compensation expense incurred related to the Plan, supporting our branch growth and providing the resources to sustain our strategic growth.Other operating expenses increased $1.5 million to $3.7 million compared to $2.2 million for the quarter ended September 30, 2011.The increase was primarily due to director’s stock compensation expense totaling $977,000 related to the Plan and a $394,000 loss on the sale of non-strategic properties. Income taxes decreased $946,000 resulting in a tax benefit of $519,000 for the quarter ended September 30, 2012 compared to a tax expense of $427,000 for the quarter ended September 30, 2011. Balance Sheet Activity Total assets increased $68.7 million or 4% at September 30, 2012 to $1.8 billion compared to $1.7 billion at June 30, 2012 reflecting our strong organic loan growth. Net loans increased $69.5 million or 5% at September 30, 2012 to $1.5 billion compared to $1.4 billion at June 30, 2012 due to our continued focus on commercial and residential lending. Loan portfolios grew as follows: Residential Real Estate, $29.6 million or 5%, Commercial Real Estate $24.7 million or 6%, Commercial and Industrial Loans, $16.2 million or 9% and Home Equity Lines of Credit, $7.9 million or 6%.As we are gradually exiting the resort financing market, resort loans decreased $15.0 million at September 30, 2012 compared to June 30, 2012. Deposits increased $39.2 million at September 30, 2012 compared to June 30, 2012, due to an increase in municipal deposits as we continue to develop and grow relationships supporting the municipalities in the geographical areas we serve.Municipal deposits were $143.4 million and $97.5 million at September 30, 2012 and June 30, 2012, respectively. Federal Home Loan Bank of Boston advances increased $34.2 million or 37.6% to $125.2 million at September 30, 2012 compared to $91.0 million at June 30, 2012 as new advances were secured to fund loan growth. Stockholders’ equity decreased $5.9 million to $242.2 million at September 30, 2012 compared to $248.1 million at June 30, 2012.On July 2, 2012, we received regulatory approval to repurchase up to 1,788,020 shares, or 10% of our current outstanding common stock.As of September 30, 2012 we have repurchased 577,322 shares at a cost of $7.6 million, of which 486,947 shares were reissued as part of the 2012 Stock Incentive Plan.Repurchased shares will be held as treasury stock and will be available for general corporate purposes.As a result of the 2012 Stock Incentive Plan issuance, we have unearned restricted stock compensation of $7.3 million at September 30, 2012. Asset Quality The allowance for loan losses remained flat at $17.9 million at September 30, 2012 and June 30, 2012.Impaired loans decreased 4% to $37.9 million as of September 30, 2012 from $39.5 million as of June 30, 2012.Non-performing loans decreased $238,000 to $13.2 million at September 30, 2012 from $13.5 million at June 30, 2012. At September 30, 2012, the allowance for loan losses represented 1.19% of total loans and 135.35% of non-performing loans, compared to 1.25% of total loans and 133.01% of non-performing loans at June 30, 2012.Net charge-offs for the quarter ended September 30, 2012 were $222,000 or 0.06%, compared to net charge-offs for the quarter ended June 30, 2012 of $320,000 or 0.09%, of average loans outstanding. Loan delinquencies 30 days and greater increased $2.5 million at September 30, 2012 to $17.8 million compared to $15.3 million at June 30, 2012. The increase in past due loans is primarily within our residential portfolio. Capital and Liquidity The Company remained well-capitalized with an estimated total capital to risk weighted asset ratio of 19.15% at September 30, 2012. At September 30, 2012, the Company continued to have adequate liquidity including significant unused borrowing capacity at the Federal Home Loan Bank and the Federal Reserve Bank as well as access to funding through brokered deposits. About First Connecticut Bancorp, Inc. First Connecticut Bancorp, Inc. (NASDAQ Global Market: FBNK) is a Maryland-chartered stock holding company, that wholly owns Farmington Bank. Farmington Bank is a full-service, community bank with 18 branch locations throughout central Connecticut. Established in 1851, Farmington Bank is a diversified consumer and commercial bank with an ongoing commitment to contribute to the betterment of the communities in our region. For more information regarding the Bank’s products and services and for First Connecticut Bancorp, Inc. investor relations information, please visit www.farmingtonbankct.com. Forward Looking Statements In addition to historical information, this earnings release may contain forward-looking statements for purposes of applicable securities laws. Any statements contained herein that are not statements of historical fact may be deemed to be forward-looking statements. Such forward-looking statements may or may not include words such as “believe,” “expect,” “anticipate,” “estimate,” and “intend” or future or conditional verbs such as “will,” “would,” “should,” “could,” or “may.” Forward-looking statements are subject to numerous assumptions, risks and uncertainties. There are a number of important factors described in documents previously filed by the Company with the Securities and Exchange Commission, and other factors that could cause the Company's actual results to differ materially from those contemplated by such forward-looking statements. The Company undertakes no obligation to publicly release the results of any revisions to those forward-looking statements which may be made to reflect events or circumstances after the date of this release or to reflect the occurrence of unanticipated events. Financial information contained in this release should be considered to be an estimate pending the filing with the Securities and Exchange Commission of the Company's Quarterly Report on Form 10-Q for the quarter ended September 30, 2012. While the Company is not aware of any need to revise the results disclosed in this release, accounting literature may require adverse information received by management between the date of this release and the filing of the 10-Q to be reflected in the results of the period, even though the new information was received by management subsequent to the date of this release. First Connecticut Bancorp, Inc. Selected Financial Data (Unaudited) At or for the Three Months Ended (Dollars in thousands, except per share data) September 30, 2012 June 30, 2012 March 31, 2012 December 31, 2011 September 30, 2011 Selected Financial Condition Data: Total assets Cash and cash equivalents Held to maturity securities Available for sale securities Federal Home Loan Bank of Boston stock, at cost Loans receivable, net Deposits Federal Home Loan Bank of Boston advances Total stockholders' equity Allowance for loan losses Non-performing loans Selected Operating Data: Interest income Interest expense Net Interest Income Provision for allowance for loan losses Net interest income after provision for loan losses Noninterest income Noninterest expense Income (loss) before income taxes Provision (benefit) for income taxes Net income (loss) Performance Ratios (annualized): Return on average assets -0.25% 0.20% 0.24% -0.35% 0.25% Return average equity -1.74% 1.32% 1.57% -2.24% 1.60% Interest rate spread (1) 3.09% 3.12% 3.20% 2.93% 2.78% Net interest rate margin (2) 3.28% 3.32% 3.41% 3.15% 2.99% Non-interest expense to average assets 3.89% 3.16% 3.08% 3.08% 2.85% Efficiency ratio (3) 108.84% 88.87% 88.52% 93.98% 87.09% Average interest-earning assets to average interest-bearing liabilities 131.77% 132.88% 132.04% 132.19% 130.83% Asset Quality Ratios: Allowance for loan losses as a percent of total loans 1.19% 1.25% 1.32% 1.34% 1.31% Allowance for loan losses as a percent of non-performing loans 135.35% 133.01% 108.50% 113.11% 87.27% Net charge-offs to average loans (annualized) 0.06% 0.09% 0.04% 0.56% 0.04% Non-performing loans as a percent of total loans 0.88% 0.94% 1.22% 1.18% 1.50% Non-performing loans as a percent of total assets 0.75% 0.80% 0.97% 0.96% 1.09% Per Share Related Data: Basic earnings (loss) per share $ (0.07) Diluted earnings (loss) per share $ (0.07) Dividends declared per share $ 0.03 $ 0.03 $ - Capital Ratios: Equity to total assets at end of period 13.79% 14.70% 14.92% 15.58% 15.20% Average equity to average assets 14.19% 15.09% 15.36% 15.65% 15.60% Total capital to risk-weighted assets 19.15% * 20.43% 21.84% 22.38% 24.21% Tier I capital to risk-weighted assets 17.90% * 19.18% 20.59% 21.13% 22.96% Tier I capital to total average assets 14.24% * 15.21% 15.58% 15.51% 15.55% Total equity to total average assets 13.95% 14.90% 15.27% 15.20% 15.40% (1) Represents the difference between the weighted-average yield on average interest-earning assets and the weighted-average cost of the interest-bearing liabilities. (2) Represents net interest income as a percent of average interest-earning assets. (3) Represents noninterest expense divided by the sum of net interest income and noninterest income. * Estimated First Connecticut Bancorp, Inc. Consolidated Statements of Condition September 30, 2012 June 30,2012 December 31, 2011 (Dollars in thousands) (Unaudited) (Unaudited) Assets Cash and due from banks $ $ $ Federal funds sold - - Cash and cash equivalents Securities held-to-maturity, at amortized cost Securities available-for-sale, at fair value Loans held for sale Loans, net Premises and equipment, net Federal Home Loan Bank of Boston stock, at cost Accrued income receivable Bank-owned life insurance Deferred income taxes Prepaid expenses and other assets Total assets $ $ $ Liabilities and Stockholders' Equity Deposits Interest-bearing $ $ $ Noninterest-bearing Federal Home Loan Bank of Boston advances Repurchase agreement borrowings Repurchase liabilities Accrued expenses and other liabilities Total liabilities Commitments and contingencies - - - Stockholders' Equity Common stock Additional paid-in-capital Unallocated common stock held by ESOP ) ) ) Unearned restricted stock compensation ) - - Treasury stock, at cost ) - - Retained earnings Accumulated other comprehensive loss ) ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ $ First Connecticut Bancorp, Inc. Consolidated Statements of Operations (Unaudited) Three Months Ended Nine Months Ended Sept 30 June 30, Sept 30 Sept 30, (Dollars in thousands, except per share data) Interest income Interest and fees on loans Mortgage $ Other Interest and dividends on investments United States Government and agency obligations Other bonds 87 60 34 Corporate stocks 69 70 68 Other interest income 3 26 63 Total interest income Interest expense . Deposits Interest on borrowed funds Interest on repo borrowings Interest on repurchase liabilities 71 61 85 Total interest expense Net interest income Provision for allowance for loan losses Net interest income after provision for loan losses Noninterest income Fees for customer services Net gain on sale of investments - - 89 - 89 Net gain on loans sold Brokerage and insurance fee income 34 32 30 91 Bank owned life insurance income Other Total noninterest income Noninterest expense Salaries and employee benefits Occupancy expense Furniture and equipment expense FDIC assessment 56 Marketing Contribution to Farmington Bank Community Foundation, Inc. - Other operating expenses Total noninterest expense Income (loss) before income taxes ) ) Provision for (benefit from) income taxes ) 91 ) Net income (loss) $ ) $ ) Earnings (loss) per share (1): Basic $ ) $ ) Diluted $ ) $ ) Weighted average shares outstanding: Basic Diluted Pro forma net loss per share (2): Basic and Diluted N/A N/A $ N/A $ ) (1) For the nine months ended September 30, 2011, net loss per share reflects earnings for the period from June 29, 2011, the date the Company completed a Plan of Conversion and Reorganization to September 30, 2011. (2) Pro forma net loss per share assumes the Company's shares are outstanding for all periods prior tothe completion of the Plan of Conversion and Reorganization on June 29, 2011. First Connecticut Bancorp, Inc. Consolidated Average Balances, Yields and Rates (Unaudited) Three Months Ended Three Months Ended Three Months Ended September 30, 2012 June 30, 2012 September 30, 2011 Average Balance Interest and Dividends Yield/ Cost Average Balance Interest and Dividends Yield/ Cost Average Balance Interest and Dividends Yield/ Cost (Dollars in thousands) Interest-earning assets: Loans, net $ 1,460,686 $ 15,387 4.18% $ 1,360,401 $ 14,741 4.35% $ 14,104 4.74% Securities 1.06% 1.13% 1.05% Federal Home Loan Bank of Boston stock 10 0.52% 9 0.51% 6 0.32% Federal funds and other earning assets 3 0.12% 26 0.22% 0.22% Total interest-earning assets 3.86% 3.93% 3.65% Noninterest-earning assets Total assets $ 1,736,141 $ 1,664,382 Interest-bearing liabilities: NOW accounts 0.19% 0.16% 0.21% Money market 0.70% 0.72% 0.97% Savings accounts 67 0.15% 64 0.15% 60 0.16% Certificates of deposit 1.07% 1.10% 1.10% Total interest-bearing deposits 0.64% 0.65% 0.71% Advances from the Federal Home Loan Bank 1.75% 2.95% 3.14% Repurchase agreement borrowings 3.38% 3.46% 3.48% Repurchase liabilities 71 0.38% 61 0.39% 85 0.47% Total interest-bearing liabilities 0.77% 0.81% 0.87% Noninterest-bearing deposits Other noninterest-bearing liabilities Total liabilities Stockholders' equity Total liabilities and stockholders' equity $ 1,736,141 $ 1,664,382 Net interest income $ 13,387 $ 12,799 $ 11,987 Net interest rate spread (1) 3.09% 3.12% 2.78% Net interest-earning assets (2) Net interest margin (3) 3.28% 3.32% 2.99% Average interest-earning assets to average interest-bearing liabilities 131.77% 132.88% 130.83% (1) Net interest rate spread represents the difference between the yield on average interest-earning assets and the cost of average interest-bearing liabilities. (2) Net interest-earning assets represent total interest-earning assets less total interest-bearing liabilities. (3) Net interest margin represents net interest income divided by average total interest-earning assets. First Connecticut Bancorp, Inc. Consolidated Average Balances, Yields and Rates (Unaudited) Nine Months Ended September 30, Average Balance Interest and Dividends Yield/Cost Average Balance Interest and Dividends Yield/Cost (Dollars in thousands) Interest-earning assets: Loans, net 4.36% 4.82% Securities 1.12% 1.25% Federal Home Loan Bank of Boston stock 28 0.50% 16 0.29% Federal funds and other earning assets 63 0.20% 0.22% Total interest-earning assets 3.95% 4.01% Noninterest-earning assets Total assets Interest-bearing liabilities: NOW accounts 0.18% 0.27% Money market 0.75% 0.99% Savings accounts 0.15% 0.19% Certificates of deposit 1.10% 1.13% Total interest-bearing deposits 0.66% 0.75% Advances from the Federal Home Loan Bank 2.41% 3.12% Repurchase agreement borrowings 3.43% 3.44% Repurchase liabilities 0.39% 0.56% Total interest-bearing liabilities 0.81% 0.92% Noninterest-bearing deposits Other noninterest-bearing liabilities Total liabilities Stockholders' equity Total liabilities and stockholders' equity Net interest income Net interest rate spread (1) 3.14% 3.09% Net interest-earning assets (2) Net interest margin (3) 3.33% 3.27% Average interest-earning assets to average interest-bearing liabilities 132.22% 122.95% (1) Net interest rate spread represents the difference between the yield on average interest-earning assets and the cost of average interest-bearing liabilities. (2) Net interest-earning assets represent total interest-earning assets less total interest-bearing liabilities. (3) Net interest margin represents net interest income divided by average total interest-earning assets.
